Citation Nr: 0410476	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-02 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
acute glomerulonephritis, claimed as a kidney disability.

2.  Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for the 
residuals of scarlet fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.  The record reflects that when the veteran was notified 
of the rating action, he appealed the denial of the two issues 
noted on the front page of this action.  The veteran also appealed 
the RO's denial to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  The record reflects that 
in July 2003, after the veteran perfected his appeal with respect 
to hearing loss, the RO granted service connection for this 
disability.  As such, this appeal is no longer before the Board 
for appellate consideration.

As a result of this action, this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his part.  


REMAND

A review of the veteran's claim folder indicates that on his VA 
Form 9, Appeal to Board of Veterans' Appeals, he requested that he 
be allowed to provide testimony before the Board concerning his 
appeal.  The record also reflects that on a VA Form 21-4138, 
Statement in Support of Claim, received at the RO at the same time 
as the VA Form 9 [February 4, 2000], the veteran also asked that 
he be permitted to testify before a hearing officer at the RO.  
Further, in correspondence received at the Board in April 2004, 
the veteran requested that his hearing before the Board in 
Washington, D.C., be cancelled in lieu of a hearing before a 
Veterans Law Judge at the RO (travel board) or via video 
conference.  A review of the claims folder indicates that the 
veteran has not accomplished either task and he has not withdrawn 
either request.  Because the veteran has not yet had the 
opportunity to present said testimony in accordance with 38 C.F.R. 
20.700 (2003), the claim is remanded to the RO for this purpose.

Accordingly, this case is REMANDED to the RO for the following 
actions:

The RO should schedule an RO hearing before a hearing officer and 
a hearing before a Veteran Law Judge in accordance with the 
veteran's requests.  The RO will then notify the veteran of the 
time and place of the different hearings so that the veteran may 
be given the opportunity to provide testimony before the RO 
hearing officer and the Board. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


